Ellett, J.,
delivered the opinion of the court.
Petition was filed in the Probate Court of Rankin county in December, 1866, by the plaintiff in error, a colored person, against Holden,, the defendant in error, to revoke and set aside the apprenticeship of a child, alleged by petitioner to be his child, and to restore the custody of said child to the petitioner. The child had been apprenticed, under the statute, at a previous term of the, court, to the defendant in error.
It is unnecessary for us to consider any of the questions raised in the case, inasmuch as it is very clear that the Probate Court has no jurisdiction of proceedings by a father to recover possession of a child, alleged to be wrongfully withheld from, his custody.
*411The decree of the court below dismissing the petition will therefore be affirmed.